Citation Nr: 0917672	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to 
December 1959 with the U.S. Army and from May 1964 to 
July 1966 with the U.S. Navy. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim of service connection for 
diabetes mellitus, type II, to include as a result of 
exposure to herbicides. 

In March 2006, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ). A transcript of that hearing is of record and 
associated with the claims folder. 

The Board's action follows a decision by the United States 
Court of Appeals for Veterans Claims (Court), which issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) that 
reversed a decision of the Board denying service connection 
for disabilities claimed as a result of exposure to 
herbicides. VA appealed the Court's decision in Haas to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit). 

In the interim, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006 the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas. The specific claims 
affected by the stay included such as the one presently 
before the Board, based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam. In Haas v. Peake, No. 2007-7037 (Fed. Cir. May 8, 
2008), the Federal Circuit reversed and remanded the Court's 
2006 Haas decision. 

The appellant in Haas filed a petition for a writ of 
certiorari to the Supreme Court, which was denied on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525). 

The VA's Office of General Counsel has advised that the Board 
may resume adjudication of the previously stayed cases. See 
FED. R. APP. P. 41; see also SUP. CT. R. 45 (setting forth 
Supreme Court rule as to process and mandates). 

This case is now ready for appellate review.


FINDINGS OF FACT

1. The Veteran is not presumed to have been exposed to 
herbicides while serving off the coast of Vietnam. 

2. There is no competent medical evidence of record that 
shows that the Veteran has diabetes mellitus, type II, which 
is attributable to service, or due to herbicidal exposure. 


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated 
by service, nor is it due to herbicide exposure, and the 
criteria for a grant of service connection are not met. 
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a Veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a Veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in December 2003 and May 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in March 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, service personnel 
evidence, private treatment evidence, and an affidavit from a 
shipmate. The Veteran was also given the opportunity to 
submit any additional records that he may have. There are no 
known additional records or information to obtain. 

The Veteran was offered an opportunity to testify at a 
hearing. He and his spouse testified at a Travel Board 
hearing before the undersigned VLJ in March 2006. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claim.



Diabetes Mellitus, Type II, to include as due to herbicide 
exposure

The Veteran seeks service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure. He alleges 
that he was exposed to herbicides during his active service. 
He stated that he was stationed on the USS Hancock ad USS 
Enterprise and that those ships had herbicides for delivery 
to Vietnam. He also stated that he was allowed to go onto 
land in Da Nang for less than a day under the pretense that 
he was to repair an aircraft bomb ejector. He alleges that 
his commander allowed him to go because he wanted to 
experience being on land in Vietnam. He believes that as a 
result, he was exposed to herbicides. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for diabetes mellitus, 
type II, to include as a result of herbicide exposure, 
because there is no competent evidence showing that the 
Veteran incurred diabetes mellitus, type II in service, 
within one year of service discharge, nor was he exposed to 
herbicides in Vietnam. 

Certain diseases, including diabetes mellitus, type II, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(f).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam. 38 C.F.R. § 3.313.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
diabetes mellitus, type II, shall be service-connected, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R.§§ 3.307(d), 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted. See Notice, 
59 Fed.Reg. 341-346 (1994). See also 61 Fed.Reg. 41442-41449, 
and 61 Fed.Reg. 57586-57589 (1996). 

As noted, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) a 
decision of the Court of Appeals for Veterans Claims was 
reversed, and the provisions of 38 C.F.R. § 3.307(a)(6)(iii) 
as requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption was upheld. The Federal Circuit 
issued mandate in Haas effective October 16, 2008. See FED. 
R. App. P. 41 (setting forth federal rules of appellate 
procedure with respect to issuance of mandate and staying of 
mandate pending petition for certiorari); FED. CIR. R. 41 
(outlining Federal Circuit's rule with respect to mandate and 
effective date thereof). The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009. See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No.08-525). 

In this case, the Veteran states, and there is no evidence to 
the contrary, that his service did not involve duty in 
Vietnam. Although he is the recipient of a Vietnam Service 
Medal, he is not presumed to have been exposed to the 
herbicide Agent Orange. 38 U.S.C.A. § 1116(f). 

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727- 29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. 
Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

Of course, if it were demonstrated, by competent evidence, 
that the Veteran's diabetes mellitus, type II was due to 
herbicide exposure, service connection could be granted on 
that basis. The evidence of record however, does not show 
such. 

While the Veteran has indicated that he may have loaded 
herbicides for delivery to Vietnam, there is no evidence of 
such in the Veteran's records. Additionally, nothing in the 
Veteran's claims file shows that the Veteran left the ship 
and was involved in duty or visitation in Vietnam. 

The Veteran testified during his March 2006 Travel Board 
hearing that he left the ship on one occasion to touch land 
in Da Nang. He said his commander allowed him to leave the 
USS Enterprise as "a favor" under the pretense that he 
would be repairing a bomb ejector. He also stated that he 
left the ship on an "Angel" chopper, went onto land, and 
returned immediately back to his ship. 

The Board accords no credibility to the Veteran's account. 
First, he is proffering an account which is essentially based 
on the notion that the U.S. Navy required additional combat 
aircraft maintenance services and personnel from an aircraft 
carrier, notwithstanding the unquestionable array of direct 
combat support services, including aviation, which was 
already in Vietnam. Even if such an account were true, the 
Veteran is stating that a person of command responsibility in 
the U.S. Navy (whether non-commissioned or commissioned 
officer) would have acquiesced in what was essentially a 
joyride to a combat zone. Apart from its incredibility, there 
is no evidence of record to substantiate the Veteran's 
account. 

A shipmate submitted a November 2006 indicating that he and 
the Veteran served aboard the USS Hancock from 1964 to 1965. 
He also indicated that they were exposed to Agent Orange at 
that time and that another shipmate has died of the exposure. 
The shipmate did not indicate how they were exposed to Agent 
Orange and specifically did not attribute exposure to leaving 
the ship.

The medical evidence of record otherwise indicates the onset 
of the Veteran's diabetes mellitus, type II, many years after 
service. The Veteran specifically states that the onset of 
his diabetes mellitus, Type II, occurred in 1986. His service 
medical evidence shows that his endocrine system was 
clinically normal on service discharge examination in June 
1966. 

Although the Veteran has stated that his diabetes mellitus, 
Type II is due to herbicide exposure while he was in service, 
that is only the Veteran's allegation of such. The Veteran's 
statements do not constitute competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  The Veteran 
has not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation. Grottveitt v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinksi, 2 
Vet. App. 492 (1992). 

In sum, there is no credible nor competent evidence 
indicating that the Veteran was exposed to herbicides while 
on active duty, and there is no medical evidence linking 
diabetes mellitus, Type II to active service. 

	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for diabetes mellitus, Type II is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


